DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/28/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 96 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of All of the limitations of claim 96 are extant in claim 61.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 61, 81, and 88-91 are rejected under 35 U.S.C. 103 as being unpatentable over Snow (US 2013/0324232) in view of Hill (US 2007/0117604) and Walker et al (US 2004/0015423).
Re claim 61, Snow discloses a system wherein a gaming table layout has a respective set of a plurality of betting areas for each of a plurality of player positions that are for a plurality of game participants to participate in the table game (fig. 2A), each of the sets includes at least one side bet area and at least one non-side bet area (202, 
Re claim 81, Hill teaches a game token check area (fig. 2, 220 and [0126], the dealer verifies chips via keyboard).
Re claim 88, while Snow does not explicitly disclose there being a plurality of gaming tables, the Examiner takes Official Notice that it would be obvious for a casino to have a plurality of such gaming tables in the gaming space for the benefit of having multiple places for players to play the game, such that even if one table is full, another would be available for play. It would have been obvious to replicate the steps taken with respect to the one table discussed by Snow in all such tables in order to ensure the casino accurately tracks all games being played in the casino, therefore allowing the casino to track money being moved to and from players for both security and tax purposes.
Re claims 89 and 91, Snow discloses a non-side bet area including a player and banker betting area (fig. 2A, see 204A and 206A);	a side bet area including a tie, player pair, and banker pair betting areas (fig. 2B, 208B, 218B, and 220B); and	each of the sets of the plurality of betting areas is arranged to be within each of a respective game participant that is at the respective one of the plurality of player positions to which the respective set corresponds (figs. 2A and 2B illustrate betting areas within reach of players standing at the edge of the table).	Snow discloses the betting areas being lined up as respective rows of a single column (fig. 2A illustrates such rows and columns).
Re claim 90, while the distances illustrated by Snow and Hill are not explicitly disclosed, they are considered to be around, or no more than one meter in distance, due to the necessity for players to be able to reach all betting areas of the table from their standing position. The exact distances are considered an obvious matter of design choice, as there are only a finite number of distances before an average human would be unable to reach areas of the table surface. One of ordinary skill would recognize the need for elements meant to be interacted with by hand to be within reach.
Re claim 96, see the rejection to claim 61.
Re claims 97-98, Snow has disclosed calculating bet amounts and revenue amounts for side and non-side bet areas (see at least fig. 1, and fig. 2A, illustrating the various bet and side bet areas for each player position to be recorded, and [0068] as discussed in the above claims). Walker has been discussed in the rejection to claim 61 regarding multiple table games associated with the predetermined time period or predetermined number of games.
Re claim 99, Hill has been discussed in the rejection to claim 61 regarding the bet amount of the side bet area being a total bet amount ([0065]).

Allowable Subject Matter
Claims 42, 53-54, 92-95 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 61, 81, 88-91, and 96-99 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN Y KIM/Primary Examiner, Art Unit 3715